DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2019 and 04/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al (U.S. PGPub No. 2010/0294417).
Regarding claim 1, Onishi teaches a needle (Fig 4, 49a) for repairing an alignment layer (Fig 3, 30, 36; para 0059; 0067) on a liquid crystal display substrate (18, 19), comprising: a needle tip (Fig 4, the shaft bottom tip of 49a); and a flexible material (49; para 0067 lines 7-11) coating surrounding the needle tip. 
Regarding claim 2, Onishi teaches wherein the flexible material coating comprises a cured polymer material made from a curable fluid polymer material (Fig 6; para 0067 lines 7-12).
Regarding claim 3, Onishi teaches wherein the curable fluid material is curable by ultraviolet irradiation (para 0072).

Regarding claim 7, Onishi teaches an alignment layer repairing apparatus (para 0059).
Regarding claim 8, Onishi teaches defect detection device configured to detect a defect in the alignment layer and determine a relative position of the defect in the alignment layer on the liquid crystal display substrate (Fig 5, 46; para 0059). 
Regarding claim 9, Onishi teaches a method of repairing an alignment layer (Fig 3, 30, 36; para 0059; 0067) on a liquid crystal display substrate (18, 19), comprising: providing a needle (Fig 4, 49a) having a needle tip (the shaft bottom tip of 49a) and a flexible material (49; para 0067 lines 7-11) coating surrounding the needle tip; and coating a defect (Fig 7, X) in the alignment layer (30, 36) with an alignment layer repairing agent (Fig 6, 50) using the needle (49a) having the flexible material (49) coating surrounding the needle tip.
Regarding claim 10, Onishi teaches forming the flexible material (Fig 6, 49) coating surrounding the needle tip (the shaft bottom tip of 49a). 
Regarding claim 11, Onishi teaches wherein forming the flexible material coating surrounding the needle tip comprises: applying a curable fluid polymer material surrounding the needle tip (Fig 6; para 0067 lines 7-12); and curing the curable fluid polymer material thereby forming the flexible material coating surrounding the needle tip (para 0067 lines 7-12). 
Regarding claim 12, Onishi teaches wherein applying the curable fluid polymer material comprises pushing the curable fluid polymer material out of the needle through the needle tip, thereby forming a liquid layer of the curable fluid polymer material surrounding the needle tip (para 0067). 
Regarding claim 13, Onishi teaches applying the alignment layer repairing agent (Fig 6, 50) on the flexible material coating (49).

Regarding claim 15, Onishi teaches contacting the flexible material coating with the liquid crystal display substrate at a position corresponding to the defect in the alignment layer (Figs 7 and 9).
Regarding claim 16, Onishi teaches curing the alignment layer repairing agent coated in the defect thereby repairing the defect in the alignment layer (Fig 11, 50, 52; para 0073).
Regarding claim 17, Onishi teaches detecting the defect in the alignment layer; and determining a relative position of the defect in the alignment layer on the liquid crystal display substrate (Fig 5, 46; para 0059).
Regarding claim 19, Onishi teaches a method of fabricating a needle (Fig 4, 49a) for repairing an alignment layer (Fig 3, 30, 36; para 0059; 0067) on a liquid crystal display substrate (18, 19), comprising: providing a needle (Fig 6, 49a) having a needle tip (the shaft bottom tip of 49a); applying a curable fluid polymer material (Fig 6, 49; para 0067 lines 7-12) surrounding the needle tip; and curing the curable fluid polymer material thereby forming a flexible material coating surrounding the needle tip (para 0067 lines 7-12). 
Regarding claim 20, Onishi teaches wherein applying the curable fluid polymer material comprises pushing the curable fluid polymer material out of the needle through the needle tip, thereby forming a liquid layer of the curable fluid polymer material surrounding the needle tip (para 0067).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 5, 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al (U.S. PGPub No. 2010/0294417). 
Regarding claim 5, Onishi teaches all of the elements of the claimed invention as stated above.
However, Onishi fails to teach wherein the needle tip has a diameter in a range of approximately 10 µm to approximately 20 µm.
It would have been an obvious design choice to one of ordinary skill in the art to have a diameter of the needle tip in a range of approximately 10 µm to approximately 20 µm to easily repair smaller defects in the alignments films.
Regarding claim 6, Onishi teaches all of the elements of the claimed invention as stated above.
However, Onishi fails to teach wherein the flexible material coating has a diameter in a range of approximately 20 µm to approximately 100 µm.
It would have been an obvious design choice to one of ordinary skill in the art to have a diameter of the flexible material coating in a range of approximately 20 µm to approximately 100 µm to easily repair a wider range of defects in the alignments films. 
Regarding claim 18, Onishi teaches all of the elements of the claimed invention as stated above.
However, Onishi fails to teach wherein the needle tip has a diameter in a range of approximately 10 µm to approximately 20 µm.
It would have been an obvious design choice to one of ordinary skill in the art to have a diameter of the needle tip in a range of approximately 10 µm to approximately 20 µm to easily repair smaller defects in the alignments films.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D PETERSON/Examiner, Art Unit 2871          

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871